UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

 

ROCHELLE FLYNN, §
Plaintiff, §
v. g Civif Case No. 5:13-936
DISTINCTIVE HOME CARE, INC., §
Defendant. §
)
MEMORANDUM OPINION

 

The Air Force contracted with Distinctive Home Care (“Distinctive”) to staff the San
Antonio Military Medical Center (“SAMMC"'). Distinctive in turn contracted with pediatrician
Dr. Rochelle Flynn. A year later, when Distinctive confronted Dr. Flynn with growing concerns
about her job performance, Dr. Flynn disclosed she had recently been diagnosed with Asperger’s

syndrome Soon, Distinctive fired her.

Dr. Flynn sued Distinctive under the Rehabiiitation Act for employment discrimination
Distinctive’s summary judgment motion presented this Court with an issue of first impression in
the Fifth Circuit: whether independent contractors could sue under the Rehabilitation Act for
employment discrimination The Couit sided with the Sixth and Eighth Circuits in answering no,
granting Distinctive summary judgmentl But on appeal, the Fifth Circuit Vacated and remanded,
holding for the first time that the Rehabilitation Act permits employment discrimination Suits by

independent contractors See 812 F.3d 422 (2016).

So the Couit now tests the merits of Dr. Flynn’s Rehabilitation Act claim. In sum, Dr.

Flynn survives summary judgment by clearing_just barely_her burden to produce evidence

With which a reasonable factfinder could conclude Distinctive fired her because of her disability
All of Distinctive’s arguments for judgment as a matter of law are factually disputed, legally

Wrong, or both. "i`hus the Court will deny Distinctive’s summary judgment motion.
I. Background

After graduating from the George Washington University School of Medicine and
attaining double board certification in pediatrics and pediatric emergency medicine, Dr. Flynn
spent over a decade as a contract physician at hospitals around the country. From 2002 to 2005
she worked at an Omaha children’s hospital. When her contract expired, she moved to the
University of Oklahoma’s children’s liospital, voluntarily resigning after a few weeks. A few
months later she started a two-and-a-half~year stint at a Las Vegas hospital before relocating to
'l`exas and working at a Corpus Christi children’s hospital for two years. After leaving that job,
she spent a few months at two different San Antonio medical centers before joining SAAMC in

20]2. '

Almost immediately after starting at SAMMC, Dr. Flyini interpersonally clashed with the
clinic director. And other coworkers began to report gravely unprofessional interactions With Dr.
Flynn_her medical technician, for instance, described Dr. Flynn’s responses to “normal
stresses” as whipsawing from crying to “laughingly stat[ing] she just needs a gun.” Det`.’s
Summ. J. l\/lot. app. 3 at EX. C, ECF No. 23-3. Several patient families also complained,
sometimes about comments Dr. F lynn made (like the mother who claimed Dr. Flynn told her to
teach her eleven~month-old daughter to “keep her legs closed” to avoid male attention), and
other times about perceived professional lapses (like when Dr. Flynn allegedly mistakenly
prescribed 600 milligrams of a medication instead of 60 milligrams). Id. Dr. Flynn further

struggled to show-up on time and to promptly complete patient charts.

2

On l\/lay 15, 2013, a psychologist diagnosed Dr. Flynn with Asperger’s syndrome And
the next day, when Dr. ¥lynn’s manager called Dr. Flynn with concerns about her job
performance, she relayed the diagnosis as an explanation for her behavior. Tlie manager noted
the diagnosis “completely changed” his “perspective.” Though he didn’t say whether his
perspective changed for the better or for the worse, he admitted that the situation was “no longer
cut and dried,” and that “he would have to discuss it further” with Distinctive Am. Compl. 3,

ECF No. 4.

Tvvo weeks later, the Air Force official overseeing SAAMC’s contract with Distinctive
requested Dr. Flynn’s removal, attaching a memorandum substantiating her performance

deficiencies The manager revoked Dr. Flynn’s privileges later that day.

The next week, Dr. Flynn asked to be reinstated with accommodations»-specifically, a
dedicated aide to assist with time management and memory-noting there were “many positive
aspects of Asperger’s that are assets to make her a very good pediatrician.” Am. Comp. 5. But

the Air Force refused, so Distinctive declined to restore her employment
II. Legal Standard

Rule 56(0) compels summary judgment if “there is no genuine issue as to any material
fact” and “the moving party is entitled to judgment as a matter of law.” ln assessing whether any
genuine factual issues exist, the Court must “draw all reasonable inferences in favor of the
nonmoving party” without “mak[ing] credibility determinations or weigh[ing] the evidence”_
indeed, the Couit “rnust disregard all evidence favorable to the moving party that the jury is not
required to believe.” Reeves v. Sanderson lenbz`ng Prods., Iiic., 530 U.S. 133, 150-51 (2000).

So ultimately, a nonmovant can survive summary judgment by producing evidence “sufflcient to

permit a reasonable factfinder to return a verdict"' in its favor. Ginsberg 1985 Real Esmle P ship
v. Cadle Co., 39 F.3d 528, 531 (Sth Cir. 1994); see also Fi.`rsf Nm' 'l chk QfAi'iz. v. Cil‘r'es Serv.
CO., 391 U.S. 253, 288-89 (1968) (“[A]ll that is required [to defeat summary judgment] is that
sufficient evidence supporting the claimed factual dispute be shown to require a jury orjudge to

resolve the parties’ differing versions of the truth at trial.”).
III. Analysis

Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), provides a cause of action for
disabled individuals subjected to employment discrimination by programs receiving federal
funds. See Lo!la.r v. Baker, 196 F.3d 603, 609-10 (Sth Cir. l999). To obtain relief under the
Rehabilitation Act, a plaintiff must prove she “was discriminated against ‘solely by reason of
[her] disability.”’ Hr'leman v. Cily OfDallaS, 115 F.3d 352, 353 (51‘11 Cir. 1997) (quoting 29
U.S.C. § 794(a)). But absent direct evidence of causation, a plaintiff can prove her case
circumstantially through the famous burden-shifting framework from McDomrell Douglczs Corp.
v. Green‘, 411 U.S. 792, 802 (1973). See Sii"va v. Cherfojf 512 F. Supp. 2d 792, 813 (W.D. TeX.
2007). First, a plaintiff must establish her prima facie case: that she had a disability; that she was
otherwise qualified for her job; that her employer received federal funds; and that she suffered an
adverse employment action. See Mclnnis v. Alamo Cnify. Cofl. Dist., 207 F.3d 276, 279-80 (5th
Cir. 2000). Once she makes that prima facie showing, the burden shifts to her employer to
articulate a nondiscriminatory reason for the adverse action. See id. at 280. And if the employer
does, the burden shifts back to the plaintiff to show the employer’s asserted justification was

pretextual, and that the actual sole justification was discriminatory See id.

But at the summary judgment stage, that three-step collapses into one: “a plaintiffs prima

facie case, combined with sufficient evidence to find that the employer’s asserted justification is

4

false, may permit [a reasonable} trier of fact to conclude that the employer unlawfully

discriminated."’ Reeves, 530 U.S. at 148.

Dr. Flynn clears that hurdle To start, she provides a letter from her psychiatrist
documenting her diagnosis and its effects, see Letter from Dr. Lyudmila Hartt (Sept. 22, 2014),
ECF No. 26-5, based on which the Court finds Asperger’s constitutes a disability under § 504 of
the Rehabilitation Act.1 Her educational background and employment history supports her
qualifications for the job: numerous other hospitals employed her over the past decade, plus she
continued working for another San Antonio hospital well after her diagnosis, and well after
Distinctive terminated the contract at issue here. See, e.g_, Pl.’s Resps. Def. lst Set Interrogs.,
ECF No. 27-4 at 28-31. Distinctive does not deny that it receives federal funds through its
contract with the Air Force, nor that it terminated Dr. Flynn,2 though it maintains she was
terminated because of her deficient performance See, e_g., Deborah Guynn Decl. jj 12, ECF No.
23-3. And though Dr. Flymi does not have much to show that this asserted justification is false,
she does have her manager’s statements_weeks before her tennination_that her diagnosis
“totally chang[edj” his “perspective” on her continued employment such that it was no longer
“cut and dry” and required further discussions with Distinctive See, e.g., Rochelle Flynn Dep.

Tr. 203116-204:14, ECF No. 27-2. At the summary judgment stage, the Court can neither weigh

 

‘ For § 504 pulposes, the Rehabilitation Act borrows 42 U.S.C. § 12l 02(1)’5 definition of“disability": “a physical
or mental impairment that substantially limits one or more major life activities of such individual; a record of such
an impairment; or being regarded as having such an impairment." Dr. Flynn describes Asperger’s as a mental
impairment limiting “leaming, concentrating, thinking, and communicating,” Pl.’s Resp. 13, ECF No. 26, which are
all specifically cited by the Equal Employment Opportunity Commission as examples of major life activities See 29
C.F.R. § 1630.2(i)(1)(i) (2019). 80 the Court concludes Asperger’s meets the Rehabilitatiorr Act’s definition of
“disability,” especially since-under the regulation-“[a]n impairment need not . . . significantly or severely restrict
. . . a major life activity in order to be considered substantially limiting.” ld. at (ii); see also id. at (iii) (“Tlre primary
object of attention . . . should be whether covered entities have complied with their obligations and whether
discrimination has occurred, not whether an individual’s impairment substantially limits a major life activity.”).

2 As should be obvious, termination is an adverse employment action. See, e.g., Zenor v. El Paso Hea!thcare Sys.,
l76 F.3d 847, 855 (Sth Cir. 1999).

nor credit this evidence; it can only--as it does here_conclude that it could give a reasonable
factfinder a legally sufficient basis to find Distinctive fired lDr. Flynn because of her disability
Accordingly, Dr. Flynn defeats Distinctive’s summary judgment motion with evidence
establishing her prima facie case and suggesting Distinctive"s asserted justification for her
termination could be false

None of Distinctive’s three arguments for judgment as a matter of law persuade
otherwise First, Distinctive impermissibly ignores Dr. Flynn’s characterization of Asperger"s as
a limit on the major life activities of “learning, concentrating, thinking, and cornrnunicating,” see
Pl.’s Resp. 13, ECF No. 26, and instead recharacterizes her disability as limiting the substantial
life activity of working, see Def.’s Mot. Summ. .l. 10-12, ECF No. 23. Since a disability must
“substantially limit employment generally” to limit the major life activity of working, Hf/enmn,
11.5 F.3d at 354 (internal quotation marks omitted) (quoting Bryne v. Ba’. QfEduc., 979 F.2d 560,
565 (7th Cir. 1992)), and since Dr. Flynn continued working for another hospital after her

diagnosis, Distinctive gamer tries to persuade the Court that Asperger’s is not a disability.

But even if that argument passed the smell test (it doesn’t), it fails as a matter of law.
Courts do not consider a disability’s limitation on the ability to work until after ruling out the
disability’s limitations on other major life activities, especially activities a claimant specifically
identifies See Dutcher v. lirgalls Shipbur`lding, 53 F.3d 723, 7-6-27 (citing 29 C.F.R. § 1630,
App., § 1630.2(j) (“lf an individual is substantially limited in any other major life activity, no
determination should be made as to whether the individual is substantially limited in working.”)).
This is all the more true given the EEOC’s guidance that “the threshold issue of whether an
impairment ‘substantially limits’ a major life activity should not demand extensive analysis.” 29

C.F.R. § 1630.2(i)(l)(iii). “The primary object of attention . . . should be whether covered

entities have complied with their obligations and whether discrimination has occurred, not
whether an individual’s impairment substantially limits a major life activity.” Id. Distinctive’s

argument that Asperger’s is not a disability falls flat.

Second, Distinctive mischaracterizes the record by claiming Dr. Flynn did not request an
accommodation until after Distinctive terminated her contract. To be sure, the record reflects Dr.
Flynn first requested an accommodation during a June 7, 2013 conference call with her counsel,
her manager, and another Distinctive representative E.g., J ames Guynn Decl. il 9, ECF No. 23~4.
Yet the record contains conflicting claims about Dr. Flynn’s actual termination date`: Distinctive
says it fired Dr. Flynn on May 30, and held the call to hear out Dr. Flynn’s request for
reinstatement E.g., ial at 11 8. But Dr. Flynn claims Distinctive did not fire her until June 28_in
this version, Distinctive merely suspended her on May 30, and suggested she should consider
resigning, so she requested the June 7 call as an attempt to save her job. E.g., asdf. So at the very
least, the Court cannot determine at this summary judgment stage whether Distinctive fired Dr.
Flynn on May 30 or on June 28. And thus the Court cannot determine whether Dr. Flynn’s June
7 accommodation request came before or after. Distinctive’s contrary assertion misstates the

summary judgment record.3

 

3 Another misstatement by Distinctive bears mention, though it doesn‘t directly support its summary judgment
argument that Dr. Flynn’s termination could not constitute employment discrimination since the Air Force official
who requested Dr. Flynn’s dismissal did so before learning of her Asperger’s diagnosis 'l`here is simply no evidence
ofthat. The record shows only that Dr. Flynn told her manager about her diagnosis on May 15, 2013, see Pl.’s
Resps. Def. Spectrum’s lst Set lnterrogs. 5, ECF No. 26-3, and that the Air Force requested her dismissal on May
30, 2013, see Deborah Guynn Decl. jj 12. Whether or what communications took place between Distinctive and the
Air Force within those dates is anyone’s guess Distinctive further mischaracterizes Dr. Flynn’s deposition
testimony by claiming that Dr. Flynn “admit[ted in her deposition] that the Government did not know she had
[Asperger’s] when it directed Distinctive to terminate her contract.” Def.’s Reply 6, ECF No. 30. A closer reading of
her testimony reveals Dr. Flynn merely testified the SAAMC clinic director did not know about Dr. Flynn’s
diagnosis when she prepared a May 17, 2013 memorandum documenting Dr. Flynn’s performance deficiencies See
Rochelle Flynn Dep. Tr. 129:13-133110. In other words, Dr. Flynn’s testimony does not shed light on what the
clinic director or any other Air Force employee knew or learned before May 30, 2013.

7

Anyways, that is much ado about nothing Whether a Rehabilitation Act plaintiff
requested an accommodation before or after her termination matters only if her claim concems
her employer’s failure to accommodate her disability See Dillard v. Cin QfAzrs!in, 837 F.Bd
557, 562 (Sth Cir. 2016); See also Tciylor v. Pri'ncr`pcrl Fr`u. Grp., fitc., 93 F.3d 155, 165 (Sth Cir.
1996) (noting an employer`s obligation to accommodate is only triggered when an employee
requests an accommodation). 'But Dr. Flytm’s claim is of a different variety: "‘that an adverse
empioyment action was motivated by [her] disability." Dili.'ard, 837 F.3d at 562. So when Dr.

Flynn requested her accomodation is really of no moment

Finally, Distinctive cannot thwart Dr. Fiyrm’s prima facie case by blaming her
termination on the Air Force’s request Though Distinctive never cites any law supporting this
argument, the Court can tease-out its gesture to Fifth Circnit cases like chce v. Unt'on Pianters
Corp., which held that when two employers engaged in an integrated enterprise are accused of
employment discrimination, liability falls to the “‘entity ma[king] the iinal decisions regarding
employment matters relating to the person claiming discrimination.” 279 F.Sd 295, 301 (Sth Cir.
2002) (internal quotation marks omitted) (quoting Skid:nore v. Preci'si'on Pri'nn.`ng & Packaging,
Inc., 188 F.Bd 606, 617 (Sth Cir. 1999)). But the Fifth Circuit recently ruled out application of
this “right to controi” inquiry in circumstances like these, when the complainant is employed by
a staffing agency who contracts with another business See Burton v. Freescale Semr'condactor,
hic., 798 F.3d 222, 228 (5th Cir. 2015). Even if the contracting business directed the staffing
agency to terminate the complainant, the staffing agency~»»»~»as the complainant’s soie employer_
remains liable for any subsequent employment discrimination claim. ]d. So too here. And
Distinctive’s related argument that it was contractuaily bound to fire Dr. Flynn at the Air Force’s

request fares no better, since “as an employer” receiving federal funds, Distinctive “had an

independent obligation to comply"’ with the Rehabilitation Act, “and a contractual obligation to
discriminate would be unenforceable.” Id. at 229. Even assuming the Air Force dictated Dr.
Flynn’s termination, Distinctive remains liable if the termination amounted to employment

discriminationl
IV. Conclusion

Because Dr. Flynn provides evidence establishing a prima facie employment
discrimination case and suggesting Distinctive’s asserted justification for firing her might be

false, the Court will deny Distinctive’s summary judgment motion. A separate order follows

Date; March § 2019 20. c. m

Royce C. Lamberth
United States District Judge

